Citation Nr: 1602023	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine (back) disability.

2.  Entitlement to a disability rating in excess of 10 percent for sciatic nerve impairment of the right lower extremity associated with the service-connected back disability.  

3.  Entitlement to a disability rating in excess of 10 percent for sciatic nerve impairment of the left lower extremity associated with the service-connected back disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include schedular and extraschedular entitlement.  

5.  Entitlement to service connection for a claimed acquired psychiatric disability, to include on the basis of service aggravation of a personality disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from March 1973 to June 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Atlanta, Georgia.

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence pertinent to the appealed issues after the Statement of the Case and included a waiver of his right to have that evidence considered initially by the RO.  

Although not developed as a distinct issue, the issue of TDIU entitlement is a component of the increased rating claims on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of entitlement to an extraschedular TDIU rating is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected back disability has been manifested by painful motion of the thoracolumbar spine without any form of ankylosis.  

2.  For the entire period on appeal, the Veteran's service-connected sciatic nerve impairment of the right lower extremity has been manifested by incomplete paralysis of the sciatic nerve that is no more than mild.

3.  For the entire period on appeal, the Veteran's service-connected sciatic nerve impairment of the left lower extremity has been manifested by incomplete paralysis of the sciatic nerve that is no more than mild.

4.  The Veteran has a personality disorder that was noted in service; there is no diagnosis of a psychosis.  

5.  A current acquired psychiatric disorder is not related to service, is not an additional disability superimposed upon the personality disorder, and is not related to any service-connected disability.  

6.  The schedular criteria for TDIU are not met; however, there is competent evidence that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for the thoracolumbar spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a disability rating higher than 10 percent for sciatic nerve impairment of the right lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a disability rating higher than 10 percent for sciatic nerve impairment of the left lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

4.  An acquired psychiatric disorder was not incurred in service, is not proximately due to or a result of any service-connected disability, and is not superimposed upon a personality disorder by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2015).

5.  The criteria for TDIU on a schedular basis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings-Schedular Consideration

The Veteran seeks an increased rating for his service-connected thoracolumbar spine disability and associated neurological abnormalities, which include bilateral sciatic nerve impairment.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a December 2011 rating decision, the RO granted service connection for lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis and assigned a 40 percent rating under Diagnostic Code 5242, effective August 5, 2009.  The RO also assigned separate ratings of 10 percent each under Diagnostic Code 8520, for associated sciatic nerve impairment of the right lower extremity and left lower extremity, each effective August 5, 2009.  

The current spine regulations direct the adjudicator to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Pertinent to the claim on appeal, the General Rating Formula for diseases and injuries of the thoracolumbar spine includes the following criteria for ratings at 40 percent and higher: A 100 percent rating is available where there is unfavorable ankylosis of the entire spine; A 50 rating is available where there is unfavorable ankylosis of the entire thoracolumbar spine.  The current 40 rating is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current 40 percent rating for the thoracolumbar spine contemplates pain on motion and favorable ankylosis (complete bony fixation in the favorable position) of the entire thoracolumbar spine.  In order to warrant a higher evaluation, there must be the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  

The Veteran was provided a VA examination in February 2011.  Regarding range of motion of the thoracolumbar spine, forward flexion was measured to 30 degrees with onset of pain at 25 degrees.  After repetition, forward flexion remained 30 degrees.  Extension was measured to 25 degrees with onset of pain at 25 degrees.  After repetitive testing, the range remained 25 degrees.  Lateral flexion and rotation were each measured to 30 degrees, bilaterally, with onset of pain at 25 degrees.  After repetitive testing, the range remained 30 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner described the Veteran's range of motion of the thoracolumbar spine as grossly normal.  Although the examiner reported weakness, he also reported that there was no generalized muscle weakness, wasting, or atrophy.  Significantly, muscle tone and musculature were normal.  

A separate VA examination in February 2011 to evaluate a claim of need for Aid and Attendance reveals the Veteran's report that he has limitation in walking because of his spine condition and can walk 150 feet, which takes 3 minutes to accomplish.  He reported that he has experienced falls due to the spine condition.  He reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesias and numbness.  During flare-ups, he experiences functional impairment which is described as pain, stiffness, and limitation of motion.  

Primary Care Attending Notes on April 2, 2012, and May 7, 2013, reveal no joint deformity or swelling; the Veteran's spine had no scoliosis with only slightly decreased range of motion in all directions (VBMS record 03/13/2014). 

Significant to the criteria for unfavorable ankylosis necessary for a higher rating in this case, the examiner reported no ankylosis of the thoracolumbar spine.  The examination revealed evidence of radiating pain on movement and paravertebral muscle spasms, as well as guarding of movement; however, the spasm and guarding did not produce an abnormal gait.  Posture and gait were within normal limits.  Walking was observed to be steady without assistive devices.  The Veteran was able to walk without the assistance of another person for 200 feet.  Tenderness was noted with palpation; however, spinal contour was preserved.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There was no deformity of the thoracolumbar spine.  

Based on the measured range of motion, which was described as grossly normal, and which permits the Veteran to maintain the thoracolumbar spine in the neutral position (0 degrees flexion and extension), and based on the lack of any form of ankylosis involving the thoracolumbar spine, the Board finds that the criteria for a rating in excess of 40 percent are not met.  As there are no symptoms of the 100 percent or 50 percent ratings, it cannot be said that any rating in excess of 40 percent is more nearly approximated than the 40 percent rating.  

It is clear from the record that the Veteran has periarticular, or joint, pathology, as described in 38 C.F.R. § 4.59.  In addition, there is limited motion and painful motion of the thoracolumbar spine.  However, the Veteran is already assigned a compensable evaluation for limited motion due to pain, which is the most that is ensured under 38 C.F.R. § 4.59.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Pertinent to the Veteran's assertions of severe pain, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  In this case, the Veteran has demonstrated consistently that he retains significant motion of the thoracolumbar spine despite the pain he experiences, and that he does not have unfavorable ankylosis.  

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which provides a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; and a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, the evidence does not establish that the Veteran has been prescribed bed rest by a physician, and treatment by a physician, for the requisite period.  Indeed, a February 2011 examination report indicates the Veteran's assertion that his condition, in the prior 12 months had not resulted in any incapacitation.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine.

The only objective neurologic abnormality which has been medically associated with the thoracolumbar spine disability is bilateral lower extremity peripheral neuropathy affecting the bilateral sciatic nerves.  In a February 2011 examination, the Veteran reported no bowel or bladder problems in relation to the spine condition.  

Under Diagnostic Code 8520, neuritis, neuralgia, or paralysis of the sciatic nerve is to be assigned an 80 percent rating if complete, such that the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely ) lost.  Lower ratings are available for neuritis, neuralgia, or paralysis of the sciatic nerve that is incomplete.  A 60 percent rating is to be assigned for a severe condition, with marked muscular atrophy.  A 40 percent rating is to be assigned for a moderately severe condition.  A 20 percent rating is to be assigned for a moderate condition.  A 10 percent rating is to be assigned for a mild condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that, while the term "severe" is at least partially defined within the context of Diagnostic Code 8520, the terms "mild," moderate," and moderately severe" are not defined under VA regulations.  Those terms also do not appear to have a generally accepted medical definition.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "mild" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The VA examination in February 2011 revealed no atrophy present in the limbs.  Peripheral pulses were normal.  Motor function was within normal limits.  Sensory examination to pin prick/pain, touch, position, vibration, and temperature was intact.  Reflexes were normal.  Indeed, the examiner found that peripheral nerve involvement was not evident.  

An August 5, 2011 Primary Care Attending Comprehensive Assessment reveals that the Veteran's extremities had full range of motion; deep tendon reflexes were intact, equal, and bilateral; pulses were bilateral and symmetrical; filament sensation was intact, and there were no paresthesias or weakness (VBMS record 03/13/2014).  

Primary Care Attending Notes on April 2, 2012 and May 7, 2013, reveal no focal deficits.  The Veteran was observed to walk with a normal and stable gait with no assistive devices (VBMS record 03/13/2014).  

A VA peripheral nerves examination was conducted in January 2015.  The examiner diagnosed sciatic nerve impairment of the bilateral lower extremities.  The Veteran reported both constant and intermittent pain, which he described as severe.  He also reported paresthesias and/or dyesthesias, described as moderate, and numbness, described as mild.  Testing of muscle strength of the lower extremities was found to be entirely normal.  There was no muscle atrophy.  Testing of lower extremity reflexes was also entirely normal.  Testing of lower extremity sensation was normal with the sole exception of the feet and toes, which had decreased sensation.  There were no trophic changes, such as loss of hair, or smooth, shiny skin.  The Veteran's gait was normal.  The examiner assessed incomplete paralysis of the sciatic nerve and, when given the choice of mild, moderate, moderately severe, or severe, the examiner selected "Mild" with respect to both lower extremities.  The examiner opined that the Veteran's peripheral nerve condition does not impact his ability to work.  

In sum, the examination findings regarding sciatic nerve impairment have ranged from entirely negative to mild, manifested by decreased sensation in the feet and toes.  

Although the Veteran has described his pain as severe, the Board notes that the criteria for rating neurological abnormalities associated with back disabilities specify that only "objective" abnormalities are to be rated.  The Board finds that the examination results are highly probative of impairment due to objective neurological abnormalities of the lower extremities that is no more than mild for either lower extremity.  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for either lower extremity.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings-Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected thoracolumbar spine disability and associated neurological abnormalities are manifested by signs and symptoms such as pain, stiffness, weakness, fatigability, and lack of endurance, which impairs his ability to run, sit, stand, bend, lift, climb, and walk for long periods (see February 2011 examination report).  That report also indicates the Veteran's assertion that he was able to take a shower, drive a car, cook, dress himself, walk, and perform gardening activities, but was unable to vacuum, climb stairs, take out trash, shop, and push a lawn mower.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, to include bony fixation of the spinal segments and associated spinal alignment issues.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The rating schedule for disabilities of the spine specifically states that ratings contemplate the presence or absence of pain.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting, standing, bending, lifting, climbing, and walking for long periods.  

In short, there is nothing exceptional or unusual about the Veteran's thoracolumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

TDIU-Schedular Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for lumbar intervertebral disc syndrome with thoracolumbar degenerative arthritis changes, rated at 40 percent since June 21, 2007; sciatic nerve impairment of the left lower extremity due to intervertebral disc syndrome, rated at 10 percent since June 21, 2007; sciatic nerve impairment of the right lower extremity due to intervertebral disc syndrome, rated at 10 percent since June 21, 2007; and erectile dysfunction associated with lumbar intervertebral disc syndrome, rated at 0 percent since June 21, 2007.  The combined disability rating since June 21, 2007 is 50 percent.  Thus, the schedular rating requirement of a combined rating of 70 percent or more is not met in this case.  

The Veteran's representative has argued that the Veteran's thoracolumbar spine disorder and the other service-connected disabilities all arise from the same etiology and therefore the combined rating table need not be employed; rather, the disability ratings should be added together.  The Board finds that this is not an accurate statement of the law.  While VA may consider separate disabilities of the same etiology "in combination" to satisfy the requirement of a single disability rated at 60 percent or more, or a single disability rated at 40 percent or more, with such other disabilities to bring the combined rating to 70 percent or more (38 C.F.R. § 4.16(a)), this provision does not permit the simple addition of ratings in calculating the total.  The use the term "in combination" clearly implies the use of the combined rating table.  

In essence, this provision permits the Board to consider multiple service-connected disabilities as a single disability.  This is certainly advantageous to the Veteran, as it permits the use of the lower 60 percent requirement for a single disability rather than the 70 percent requirement for multiple disabilities.  However, even applying this provision, the Veteran's combined rating of 50 percent is less than the amount required for a schedular TDIU.  

As the Veteran's combined disabilities do not meet the schedular rating requirement for a TDIU, the Board finds that entitlement to TDIU on a schedular basis is not warranted.  



Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran reported on the application form that he has not worked since 2010 and that the most he had ever earned in one year was $10,000.  He reported that his last two jobs were as a cook, and that he worked between 20 and 30 hours per week.  He reported that his training was as a registered chef, and that he also has experience in construction and stocking.  

The Veteran has submitted a medical opinion from J.M. Salek, who is identified as a Vocational Rehabilitation Consultant (VBMS record 10/31/2013).  The opinion is that recurrent and persistence back and bilateral leg pain affects the Veteran's ability to stand and walk for prolonged periods of time; that the Veteran's work history and training is as a chef/cook; that the Veteran lacks skills and functional ability relative to sitting to perform a full range of any sedentary gainful occupation within the general labor market; and given what appears to be the permanency of the persistence of symptoms and functional deficits resultant of his service-connected chronic back and bilateral lower extremity conditions, he is considered to be entitled to a TDIU as of March 2010.  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. 242.  

As there is competent evidence that the Veteran's service-connected back and lower extremity disabilities have rendered him unable to secure and follow a substantially gainful occupation, the Board finds that a referral for extraschedular consideration is warranted.  The matter of entitlement to an extraschedular TDIU rating will be addressed in the Remand below. 

Service Connection Claim

The Veteran is seeking service connection for a psychiatric disorder on the basis that it was incurred in or aggravated by service.  He has also asserted that he has depression that is secondary to his service-connected disabilities.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  While psychoses are included among the chronic diseases, the Veteran has never been diagnosed with a psychosis, and no psychiatric disorder diagnosed in this case is included among the presumptive diseases.  

When examined at service entry in March 1973, no psychiatric problems were noted.  The Veteran reported no pertinent psychiatric history.  Service treatment records reveal a diagnosis in August 1973 of inadequate-type personality.  The Veteran was confined at a correctional facility in May 1974, at which time a psychiatric examination was requested to "determine the extent of his personality problems."  A May 7, 1974 psychiatric consultation reveals that the Veteran had been charged with stealing "stereo tapes" and being AWOL for 6-1/2 months and was then awaiting Court Martial.  The Veteran described childhood problems in controlling his temper.  He reported that he had been provided weekly psychiatric visits at age seven or eight for "temper tantrums."  At age 17, he took an overdose of drugs and was admitted to a mental hospital for six months.  Only a few months later, he enlisted in the Marine Corps, but did not report any psychiatric history.  The diagnosis was immature personality, severe, manifested by impulsive judgment and immature decision making and extreme explosive behavior.  

A May 10, 1974 letter from J.M. Tallman, M.D. notes that the Veteran had been seen by him and gave a history of approximately six months of hospitalization at Georgia Regional Hospital, Panthersville Road, Atlanta, Georgia in 1972.  After being discharged from the hospital, he entered the Marine Corps and gave no history of psychiatric illness (VBMS record 07/06/2007).

When examined at service separation in June 1974, the Veteran was found to have a personality disorder.  There is no acquired psychiatric disorder diagnosed or noted in service.

The post-service record includes a diagnosis of a personality disorder and intermittent explosive order, which has been determined to be part of the personality disorder.  The post-service record also includes a recent diagnosis of major depression.  

The Veteran was afforded a VA examination in June 2010 by a clinical psychologist.  The examiner determined that the appropriate diagnoses were intermittent explosive disorder, alcohol dependence, in full remission, and personality disorder, not otherwise specified (NOS) with antisocial traits.  The examiner opined that it is as least as likely as not that these diagnoses were a continuation of his psychiatric condition noted in service which is also shown to be present prior to service.  

A September 27, 2011, Clinical Psychologist Note includes a diagnosis of personality disorder NOS with no Axis I diagnosis (VBMS record 06/26/2014).

Primary Care Progress Notes on September 30, 2011, and September 30, 2011, note a history of a positive PTSD screen (VBMS record 10/06/2011).  However, there is no confirmed diagnosis of PTSD.

An October 11, 2011, Anger Management Evaluation notes an underlying personality-type pathology and adjustment issues that have never been addressed.  The Veteran denied ever receiving any mental health services at any time.  He reported changes in mood and stress control challenges.  A review of possible emotional and social consequences of poorly controlled anger, as well as the effects that anger and strong emotions can have on health, were discussed.  The Veteran was requesting individual therapy to assist him with his overall adjustment.  It appeared from this evaluation that anger issues were just a part of his overall mental health problem and therefore, based on this assessment and his request for individual therapy, he was not placed into the anger management program (VBMS record 06/26/2014).  

An Independent Medical Opinion dated March 5, 2012, finds that it is less likely than not that the Veteran's intermittent explosive disorder was aggravated beyond its natural progression during service.  The rationale was that there is no evidence of an in-service injury event or illness except for his legal charges in May 1974 and history of hospitalization at Georgia Regional Hospital prior to service (VBMS record 03/27/2012).

An addendum opinion also dated March 5, 2012, finds that the intermittent explosive disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in service injury event or illness (VBMS record 03/06/2012).  

A May 23, 2013, Mental Health Initial Evaluation includes a diagnosis of rule-out personality disorder NOS.  A March 7, 2014, Addendum includes a questioned diagnosis of personality disorder (VBMS record 03/13/2014). 

An April 14, 2014, Mental Health Staff Physician Note includes a diagnosis of major depression, cannabis and cocaine use disorders, in remission, alcohol use disorder with episodic use, and a rule-out diagnosis of antisocial personality disorder (VBMS record 08/13/2015). 

After review of the evidence pertinent to service, the Board finds that the only diagnosis in service was a personality disorder.  There was no acquired psychiatric disorder diagnosed or noted in service.  Regarding the applicability of the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)), which it appears has been addressed during the development of this claim, the Board notes that personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, as there was no manifestation of a qualifying acquired psychiatric disorder in service, the provisions governing the presumption of soundness and service aggravation are not directly applicable.  

Nevertheless, service connection may be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder during service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

To the extent the Veteran now asserts that the recent diagnosis of major depression, or any other acquired psychiatric disorder, is an additional disability superimposed upon his personality disorder during service, or is secondary to his service-connected disabilities, there is no competent opinion purporting to relate any current acquired psychiatric disorder to service as a disability superimposed upon the Veteran's personality disorder, or to any service-connected disability or disabilities.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of an acquired psychiatric disorder to service or to service-connected disabilities is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of, and contributors to, mental disorders in general, and the inherently medical question of how a specific mental diagnosis such as major depression may have been caused.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed major depression, or any other acquired psychiatric disorder, and either service or a service-connected disability.  

In sum, the Board finds that service connection is legally precluded for the Veteran's personality disorder; and, a preponderance of the evidence is against his assertion that a current acquired psychiatric disorder is a disability superimposed upon his personality disorder by service, or is proximately due to or a result of a service-connected disability or disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2009 and December 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding each of the claims, as well as a medical opinion regarding the service connection and TDIU claims.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that there is no medical opinion directly addressing the question of secondary causation of an acquired psychiatric disorder; however, the Board finds that such an examination is not necessary.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

In this case, there is nothing beyond the Veteran's bare assertion to support a secondary service connection etiology.  Notably, the Veteran had never asserted such a relationship prior to the Board hearing.  As the only evidence that the Veteran's claimed disability is related to his service-connected disabilities consists of his own conclusory generalized lay statement, unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination addressing secondary service connection is not warranted.  

While the Veteran has asserted that his service connection back and lower extremity disabilities have worsened since the last examination, the Board notes that an examination to evaluate the lower extremities was conducted quite recently, in 2015, and that report shows symptoms that are no worse than mild.  

With respect to the back disorder, the extent of worsening that would be necessary to substantiate a higher rating must be considered.  There is no assertion on the Veteran's part that he has unfavorable ankylosis of any portion of the thoracolumbar spine.  He was provided an additional 60 days to produce evidence that would substantiate his claims of worsening, but he had not submitted or identified evidence that substantiates unfavorable ankylosis of the thoracolumbar spine or such neurological symptoms as would suggest that a new examination is warranted.  The Board concludes that a remand for an examination is not necessary to resolve the rating claims.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  






CONTINUED ON NEXT PAGE-ORDER 
ORDER

A disability rating in excess of 40 percent for the thoracolumbar spine disability is denied.  

A disability rating in excess of 10 percent for neurological impairment of the right lower extremity is denied.  

A disability rating in excess of 10 percent for neurological impairment of the left lower extremity is denied.  

Service connection for an acquired psychiatric disorder is denied. 

A schedular TDIU is denied. 


REMAND

As discussed above, the Board has found that there is competent evidence of record that the Veteran's service-connected disabilities have rendered him unable to secure and maintain a substantially gainful occupation.  Therefore, referral for consideration of an extraschedular rating is necessary.  

Accordingly, the claim of entitlement to a TDIU on an extraschedular basis is REMANDED for the following action:

Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of this rating claim.  See 38 C.F.R. § 3.655 (2015). 

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


